                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    AGRIBUSINESS UNITED DMCC, et al.                                  CIVIL ACTION


    VERSUS                                                            CASE NO. 16-15926


    BLUE WATER SHIPPING CO., INC.                                     SECTION: “G”(1)



                                             ORDER

           Pending before this Court is Defendant Blue Water Shipping Company, Inc.’s

(“Defendant”) “Motion for Partial Summary Judgment Dismissing Claims of Agribusiness United

North America Corp.”1 In this litigation, Plaintiffs Agribusiness United DMCC (“AU Dubai”) and

Agribusiness United North America Corp. (“AU North America”) (collectively, “Plaintiffs”), who

were charterers/shippers of a vessel, allege that Defendant, a company Plaintiffs hired to arrange

services for cargo to be loaded onto the vessel, failed to obtain certain necessary certificates and

documents, causing a 10-day delay in the vessel’s schedule.2 Accordingly, Plaintiffs brought

claims against Defendant for (1) breach of contract; (2) fraudulent misrepresentation; (3)

negligence; and (4) gross negligence.3 This Court subsequently dismissed the fraudulent

misrepresentation, negligence, and gross negligence claims.4 In the instant motion, Defendant

argues that AU North America has not sustained any damages. Having considered the motion, the

memoranda in support and opposition, and the applicable law, the Court will grant the motion.



1
    Rec. Doc. 41.
2
    Rec. Doc. 1.
3
    Id.
4
    See Rec. Doc. 29.

                                                 1
                                            I. Background

    A.      Factual Background

            In the complaint, Plaintiffs allege that in or about October 2012, Plaintiffs were

charterers/shippers of the M.V. FENGLI 11 (the “Vessel”).5 Plaintiffs allege that they hired

Defendant as a Freight Forwarder to arrange services for cargo to be loaded onto the Vessel at

Savannah, Georgia, and Myrtle Grove, Louisiana.6 Plaintiffs aver that in connection with those

services, Plaintiffs provided Documentary Instructions to the Defendant on or about November 1,

2012, requiring Defendant to arrange for, inter alia, issuance of bills of lading, phytosanitary

certificates, fumigation certificates, and numerous other documents.7

            On or about December 5, 2012, Plaintiffs aver, the Vessel arrived at Savannah, Georgia,

and began loading operations the following day.8 However, according to Plaintiffs, Defendant did

not arrange for a Federal Grain Inspection Service (“FGIS”) inspection of the holds.9 According

to Plaintiffs, Defendant also failed to obtain a phytosanitary certification prior to loading and did

not arrange for the FGIS surveyor to be present at commencement of loading.10

            Plaintiffs aver that loading operations commenced without the needed surveyor.11

According to Plaintiffs, “when nearly two Vessel holds were already loaded,” they learned that no

one from USDA/FGIS was present, and, therefore, no official phytosanitary certificate would be



5
    Rec. Doc. 1 at 2.
6
    Id. at 3.
7
    Id.
8
    Id.
9
    Id.
10
     Id.
11
     Id.


                                                   2
issued.12 As a result, Plaintiffs aver, they had to order that the cargo be unloaded, and then reloaded

in the presence of the surveyor, and cargo already loaded had to be shifted.13 According to

Plaintiffs, this caused a ten day delay in the Vessel’s schedule.14

            Plaintiffs allege that as a result, Plaintiffs sustained losses in Vessel demurrage, extra costs

incurred for failure to timely inspect holds, shortages of cargos, and extension penalties incurred

at the second loading port.15 Plaintiffs aver that on or about June 2, 2014, Plaintiffs demanded

Defendant pay $636,234.61 in damages plus interest and costs.16 According to Plaintiffs,

Defendant rejected the claim, and, to date, has failed to pay Plaintiffs any amount for their losses.17

B.          Procedural Background

            On October 28, 2016, Plaintiffs filed a complaint in this Court.18 On May 23, 2017,

Defendant filed a motion to dismiss.19 On June 27, 2017, Plaintiffs filed an opposition.20 On July

7, 2017, with leave of Court, Defendant filed a reply.21 On March 26, 2018, the Court issued an

order denying the motion to dismiss and granting Plaintiffs leave to amend their complaint within

fourteen days to address deficiencies in regards to their claims for fraudulent misrepresentation,




12
     Id. at 4.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Rec. Doc. 1.
19
     Rec. Doc. 7.
20
     Rec. Doc. 14.
21
     Rec. Doc. 17.


                                                       3
negligence, and gross negligence.22 On April 19, 2018, Defendant filed a motion to dismiss the

claims for fraudulent misrepresentation, negligence, and gross negligence, as Plaintiffs had still

not amended the complaint.23 On April 24, 2018, the Court granted Defendant’s motion and

dismissed Plaintiffs claims for fraudulent misrepresentation, negligence, and gross negligence.24

            On November 6, 2018, Defendant filed the instant motion for summary judgment.25 On

November 29, 2018, Plaintiffs filed an opposition.26 On December 12, 2018, with leave of Court,

Defendant filed a reply.27

                                        II. Parties’ Arguments

A.          Defendant’s Arguments in Support of the Motion for Summary Judgment

            In the motion, Defendant argues that AU North America “has not sustained damages as a

result of any alleged breach of contract by [Defendant],” and thus AU North America’s breach of

contract claim should be dismissed with prejudice.28 Defendant argues that after conducting

discovery it became clear that “all of the damages alleged were admittedly borne by AU Dubai,”

not AU North America.29 In support of this argument, Defendant relies on the deposition testimony

of Plaintiffs’ owner, managing director and primary witness, Mr. Abderrahim Abou El Ouafa,

during which the following exchange occurred:

            Q. Who suffered the damages claimed in this lawsuit?

22
     Rec. Doc. 24.
23
     Rec. Doc. 27.
24
     Rec. Doc. 29.
25
     Rec. Doc. 41.
26
     Rec. Doc. 62.
27
     Rec. Doc. 73.
28
     Rec. Doc. 41-1 at 1.
29
     Id. at 2.

                                                   4
            A. [AU Dubai].

            Q. So North America didn’t suffer any damages?

            A. Well, North America Corporation was providing the services to Agribusiness
            United DMCC, but also were acting as agent to Agribusiness United DMCC, so
            one or the other of them.

            Q. But for the 780-odd thousand dollars that is being claimed, best I can tell from
            looking at the invoices and the payment slips, every invoice was directed at DMCC,
            not North America. Is that fair?

            A. Yes, that is fair. And -- go ahead.

            Q. I don’t want to cut you off. Go ahead.

            A. And even if it was sent to Agribusiness United North America Corporation, it
            was paid on behalf of DMCC.

            Q. Well, I haven't seen anything that says Agribusiness United North America paid
            any of the invoices or any of awards or anything like that. Is that accurate?

            A. It is.

            Q. But even if they had, then DMCC would ultimately be responsible, correct?

            A. Yes.30

Based on these statements, Defendant argues there is no dispute as to whether AU North America

suffered any damages and thus the claim against AU North America should be dismissed.31

B.          Plaintiffs’ Arguments in Opposition to the Motion for Summary Judgment

            In opposition, Plaintiffs’ argue that AU North America acted as an agent for AU Dubai and

made arrangements on AU Dubai’s behalf.32 Plaintiffs recognize that the damages were ultimately




30
     Id. at 6–7 (citing Rec. Doc. 41-2 at 26–27).
31
     Id. at 7.
32
     Rec. Doc. 62 at 2.


                                                     5
suffered by AU Dubai, but they assert that AU North America “was added to this suit to eliminate

any arguments regarding proper party plaintiffs.”33 For instance, Plaintiffs note that certain

invoices may have been sent to AU North America yet paid by AU Dubai.34 Therefore, Plaintiffs

state that they simply want to preserve all rights to claim these damages and not be met with an

objection that an invoice directed to AU North America was not incurred by AU Dubai.35

           Plaintiff then states that “North America offers this limited opposition only noting that the

Declaration of El Ouafa, and the cited testimony by Defendant in its motion, establish that North

America was acting for and providing services to [AU Dubai]. As such, communications between

North America and Blue Water, and other parties, are communications on behalf of [AU Dubai].”36

Plaintiffs request that instead of dismissal, the Court enters a stipulation that AU North America

was acting for and providing services to AU Dubai.37

C.         Defendant’s Arguments in Further Support of the Motion for Summary Judgment

           In reply, Defendant argues that “AU North America, acting as agent for the disclosed

principal AU Dubai, has no claim for damages against [Defendant] and has presented no evidence

they are entitled to make any such claim.”38 Defendant claims that AU North America, which is

admittedly an agent acting on the behalf of AU Dubai in this transaction, cannot point to any




33
     Id.
34
     Id.
35
     Id.
36
     Id.
37
     Id.
38
     Rec. Doc. 65-3 at 1.


                                                    6
evidence that it suffered damages.39 Further, Defendant argues that despite a proposal of a

stipulation by the Plaintiffs, they have not submitted any such stipulation on the record.40

                                                III. Legal Standard

A.          Legal Standard for Summary Judgment

            Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”41 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”42 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”43

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.44 The nonmoving party may not rest upon the pleadings, but must identify specific facts in




39
     Id. at 2.
40
     Id.
41
  Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994).
42
     Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
43
     Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
44
     Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


                                                            7
the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.45

            The party seeking summary judgment always bears the initial responsibility of informing

the court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact.46 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims.47 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts.48 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by

“unsubstantiated assertions,” or “by only a scintilla of evidence.”49 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence presented by the nonmovant is

sufficient to permit a reasonable trier of fact to find for the nonmoving party.50 Further, a court

“resolve[s] factual controversies in favor of the nonmoving party, but only when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.”51 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in



45
     See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
46
     Celotex, 477 U.S. at 323.
47
     Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.), cert. denied, 513 U.S. 871 (1994).
48
  Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248–49 (1996)).
49
     Little, 37 F.3d at 1075.
50
     Anderson, 477 U.S. at 248.
51
     Little, 37 F.3d at 1075.


                                                            8
evidence at trial do not qualify as competent opposing evidence.52 Ultimately, summary judgment

is appropriate in any case “where critical evidence is so weak or tenuous on an essential fact that

it could not support a judgment in favor of the nonmovant.”53

B.         Legal Standard for Breach of Contract

           This Court held in its Order denying Defendant’s motion to dismiss that this is a maritime

dispute.54 Therefore, Defendant’s alleged liability to AU North America on the breach of contract

claim is determined in accordance with United States General Maritime Law. Courts typically

employ federal common law to resolve maritime disputes.55 The Fifth Circuit has looked to

“general rules of contract law” in interpreting maritime contracts.56 The Fifth Circuit has also noted

that the principles of contract law in the maritime context “are much the same as those of ordinary

contract law.”57 In deciding maritime contracts disputes, the Fifth Circuit has referred to the

Restatement (Second) of Contracts for general principles of contract law.58 In order to prevail on

a breach of contract claim, the plaintiff must be able to prove the following elements: “1) the

existence of a valid contract; 2) performance or tendered performance by the plaintiff; 3) breach

of the contract by the defendant; and 4) damages to the plaintiff resulting from the breach.”59




52
     Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
53
     Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir. 1993).
54
     Rec. Doc. 24 at 24.
55
     Albany Ins.Co. v. Anh Thi Kieu, 927 F.2d 882, 886 (5th Cir.1991).
56
   See Marine Overseas Services, Inc. v. Crossocean Shipping Co., Inc., 791 F.2d 1227, 1234 (5th Cir.1986)
(interpreting a charter party).
57
     Id. (quoting G. Gilmore & C. Black, The Law of Admiralty § 4-1 at 196 (2d ed.1975)).
58
     Id.
59
     Lewis v. Bank of Am. NA, 343 F.3d 540, 544–45 (5th Cir. 2003).


                                                             9
                                              IV. Analysis

            There is no factual dispute on the issue of whether AU North America suffered damages

in this case. Plaintiffs and Defendant agree that AU North America acted solely as an agent in this

case, on behalf of the principal entity, AU Dubai.60 Plaintiffs’ arguments rely on the deposition of

Plaintiffs’ owner, managing director and primary witness, Mr. Abderrahim Abou El Ouafa.61 In

the deposition, when asked “who suffered the damages claimed in this lawsuit,” Mr. Abderrahim

Abou El Ouafa responded “DMCC,” meaning AU Dubai.62 Further, when asked, “[] for the 780-

odd thousand dollars that is being claimed, best I can tell from looking at the invoices and the

payment slips, every invoice was directed at DMCC, not North America. Is that fair,” he

responded, “Yes, that is fair.”63

            In opposition to the instant motion, Plaintiffs argue that the deposition establishes that

“[AU] North America was acting for and providing services to [AU Dubai].”64 Thus, Plaintiffs

argue that any communications between AU North America and Defendant, are communications

on behalf of AU Dubai.65 Therefore, the Court finds that “there is no genuine dispute as to any

material fact,”66 AU North America did not suffer any damages directly as it was merely acting as




60
     See Rec. Docs. 41-2 at 26–27, 62 at 2.
61
     Rec. Doc. 41-2.
62
     Id. at 26–27.
63
     Id. at 27.
64
     Rec. Doc. 62 at 2.
65
     Id.
66
     Fed. R. Civ. P. 56(a).


                                                    10
an agent of AU Dubai. Therefore, the motion for summary judgment must be granted because a

party cannot succeed on a claim for breach of contract, if that party has not suffered damages.67

                                             V. Conclusion

           For the reasons set forth above, the Court finds that there is no genuine issue of material

fact and judgment as a matter of law is appropriate in favor of the movant. Based on the admitted

agent-principal relationship between AU North America and AU Dubai and because AU North

America did not suffer any damages in this case, this Court finds it appropriate to grant the instant

Motion for Summary Judgment.

           Accordingly,

           IT IS HEREBY ORDERED that the “Motion for Partial Summary Judgment Dismissing

Claims of Agribusiness United North America Corp”68 is GRANTED.

                                         17thday of December, 2018.
           NEW ORLEANS, LOUISIANA, this ____


                                                          _________________________________
                                                             NANNETTE JOLIVETTE BROWN
                                                                               CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




67
     Lewis 343 F.3d at 544–45.
68
     Rec. Doc. 41.


                                                   11
